         Case 1:18-cr-00258-BLW Document 279 Filed 07/18/19 Page 1 of 1




         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
                             DISTRICT COURT


TELEPHONIC STATUS CONFERENCE:

District Judge: B. Lynn Winmill               Date: July 18, 2019
Deputy Clerk: Jamie Bracke                    Location: Telephonic
ESR: Jamie Bracke                             Time: 3:00 - 4:00 p.m.



                 UNITED STATES OF AMERICA v. BABICHENKO, et al
                            CASE No. 1:18-cr-258-BLW


Counsel for the United States: Kate Horwitz and Timothy Flowers
Counsel for Pavel Babichenko (1): John DeFranco
Counsel for Gennady Babitchenko (2): Jeffrey Brownson
Counsel for Piotr Babichenko (3): Paul Riggins
Counsel for Timofey Babichenko (4): Rob Lewis
Counsel for Kristina Babichenko (5): Greg Silvey
Counsel for Natalya Babichenko (6): JD Merris
Counsel for David Bibikov (7): Robyn Fyffe
Counsel for Anna Iyerusalimets (8): Dick Rubin, Melissa Winberg, and Nicole Owens
Counsel for Mikhail Iyerusalimets (9): Ellen Smith
Counsel for Artur Pupko (10): Gabriel McCarthy
Russ Aoki, Discovery Counsel for the Defendants


Telephonic Status Conference held on July 18, 2019. The following matters were discussed:

1) Appeal of Judge Bush’s decision regarding Motion for Release from Custody of Pavel
Babichenko and Motion to Reopen Detention Hearing by Gennady Babitchenko.

2) Proposed Procedural Order and upcoming trial date. The Trial will be continued to October 5,
2020.

3) Update by Mr. Aoki regarding the status of discovery.

4) The Court will conduct another status conference in 4 weeks. The hearing will be set by a separate
notice.
